Order of disposition, Family Court, Bronx County (Monica Drinane, J.), entered *395on or about May 3, 2005, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts which, if committed by an adult, would constitute the crimes of robbery in the second and third degrees, criminal possession of stolen property in the fifth degree, coercion in the second degree and menacing in the third degree, and placed him with the New York State Office of Children and Family Services, limited secure, for a period of 18 months, with a six-month minimum placement, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning credibility and identification (see People v Gaimari, 176 NY 84, 94 [1903]). The victim’s credible testimony, corroborated as it was, clearly established the element of force.
The disposition was an appropriate exercise of discretion, constituting the least restrictive alternative consistent with appellant’s needs and those of the community given the seriousness of the crime and appellant’s background and prior misconduct (see Matter of Katherine W, 62 NY2d 947 [1984]). Concur—Mazzarelli, J.P., Friedman, Marlow, Sullivan and Catterson, JJ.